DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: STACKED LENS STRUCTURE WITH A LENS PORTION HAVING A BLACK RESIN COMPRISING A PLURALITY OF VOIDS 

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on February 17, 2022.
The application has been amended as follows: 
Please Amend Claim 1, in lines 10-11, the limitation “a transmittance distribution that monotonously describes” needs to be changed to “a transmittance distribution that monotonously decreases” to fix a typo.
describes” needs to be changed to “a transmittance distribution that monotonously decreases” to fix a typo.
Please Amend Claim 11, in line 10, the limitation “a transmittance distribution that monotonously describes” needs to be changed to “a transmittance distribution that monotonously decreases” to fix a typo.

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a stacked lens structure as claimed, comprising: a plurality of substrates directly bonded to one another and stacked on one another, wherein each substrate of the plurality of substrates comprises a lens resin portion inside a through hole formed in a respective substrate of the plurality of substrates, and the lens resin portion includes a lens; and more specifically in combination with a black resin on one of an upper surface or a lower surface of the lens resin portion of at least one substrate of the plurality of substrates, wherein the black resin has a transmittance distribution that monotonously decreases from a center of the lens resin portion toward a peripheral portion of the lens resin portion, the black resin comprises a plurality of voids, and an interval between the plurality of voids monotonously increases from the center of the lens resin portion toward the peripheral portion of the lens resin portion.
Claims 2, 3 and 5-8 are allowed because of their dependency on claim 1.
as claimed, the method comprising: more specifically in combination with forming a black resin on one of an upper surface or a lower surface of a lens resin portion of at least one substrate of a plurality of substrates, wherein the lens resin portion includes a lens, the lens resin portion is inside a through hole formed in a respective substrate of the plurality of substrates, the black resin has a transmittance distribution that monotonously decreases from a center of the lens resin portion toward a peripheral portion of the lens resin portion, the black resin comprises a plurality of voids, and an interval between the plurality of voids monotonously increases from the center of the lens resin portion toward the peripheral portion of the lens resin portion; and directly bonding and stacking the plurality of substrates including the at least one substrate.
In regards to claim 10, the prior art of record individually or in combination fails to teach an electronic device as claimed, comprising: a camera module including a stacked lens structure, wherein the stacked lens structure includes: a plurality of substrates directly bonded to one another and stacked on one another, wherein each substrate of the plurality of substrates comprises a lens resin portion inside a through hole formed in a respective substrate of the plurality of substrates, and the lens resin portion includes a lens; and more specifically in combination with a black resin on one of an upper surface or a lower surface of the lens resin portion of at least one substrate of the plurality of substrates, wherein the black resin has a transmittance distribution that monotonously decreases from a center of the lens resin portion toward a peripheral portion of the lens resin portion, the black resin comprises a plurality of voids, and an interval between the plurality of voids monotonously increases from the center of the lens resin portion toward the peripheral portion of the lens resin portion.
In regards to claim 11, the prior art of record individually or in combination fails to teach stacked lens structure as claimed, comprising: a plurality of substrates directly bonded to one another and stacked on one another, wherein each substrate of the plurality of substrates comprises a lens resin portion inside a through hole formed in a respective substrate of the plurality of substrates, and the lens resin portion includes a lens; and more specifically in combination with a black resin on one of an upper surface or a lower surface of the lens resin portion of at least one substrate of the plurality of substrates, wherein the black resin has a transmittance distribution that monotonously decreases from a center of the lens resin portion toward a peripheral portion of the lens resin portion, the black resin comprises a plurality of voids, an interval between the plurality of voids monotonously increases from the center of the lens resin portion toward the peripheral portion of the lens resin portion, and the plurality of voids is filled with a same material as the lens resin portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed December 12, 2021, with respect to claims 1, 9, 10 and 11 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER D BENNETT/Examiner, Art Unit 2878